MATHEWS, Justice.
We have examined and considered the record in this case in the light of briefs filed and have also, pursuant to subpara-graph (2) of Section 924.32, Florida Statutes, and F.S.A., reviewed the evidence to determine if the interests of justice require a new triál, -with the result that’ we find no reversible error is. made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
Affirmed.
ROBERTS, C. J., and TERRELL and SEBRING, JJ., concur.